Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application
	This communication is a notice of allowability to application 16/263,438 filed on . Claim(s) 1, 9, and 17 are allowed.

Response to Arguments
Claim Rejections - 35 USC § 101
	Applicant’s amendments and arguments, see pages 10-11 of Applicant’s Response, filed May 20, 2022, with respect to ‘Alice,’ 35 USC § 101 rejection to Claim(s) 1, 9, and 17 have been fully considered and are persuasive. The 35 U.S.C. 101 rejection for Claim(s) 1, 9, and 17 have been withdrawn.
	 Examiner, respectfully, notes that applicant has provided an improved delivery route double optimization process for maximizing the number of completed deliveries by using a 2-level objective function, see applicants’ specification 0027-0029 and Fig(s) 4 and 5. 

Allowable Subject Matter
	The following is an examiner’s statement of reasons for allowance. Examiner notes that for the reasons outlined below, Independent Claim(s) 1, 9, and 17 are distinguished from the prior art.
Clark et al.(US 2017/0286893). Clark et al. teaches a driver portal, which, allows delivery drivers to submit bids for a requested delivery. Clark et al., further, teaches that the system can provide a notification to the delivery drivers portal, which, allows the drivers to view the delivery request allowing the delivery drivers to accept the request. Clark et al., further, teaches matching delivery request between a customer with a delivery driver to identify one or more delivery drivers that satisfy the predetermined criteria. However, Clark et al., doesn’t explicitly teach generating a hierarchical cluster of pickup locations, which, the clusters will be merged based on taking the largest real distance between any of the pickup location in each of the two clusters. Clark et al., also, doesn’t explicitly teach matching delivery drivers to new routes using a max bipartite graph, which, the edges will be weighted based on a random base score by determining the number of offers the driver has made in the past week and the distance of the driver to the pickup location, where the offers in the past week that are not accepted are counted double.
Brownell et al. (US 2019/0080275). Brownell et al. teaches delivery request that can be shared to one or more delivery drivers. The delivery request can include the size of the item and/or the description of the package (i.e., information relating to the items to be delivered) and the fee offered for delivering the package (i.e., price to be paid for delivering each item). Brownell et al., further, teaches that if the delivery request is not accepted then the delivery driver can counter-offer the delivery fee or the driver can accept the conditions of the delivery. After the acceptance of the conditions the delivery driver can then perform the pickup and/or drop-off of the package. However, Brownell et al., doesn’t explicitly teaches delivery request that can be provided to delivery drivers, which, includes item information along with pricing information for the delivery. The delivery drivers are then able to accept the deliveries and/or place a bid for the delivery. However, Brownell et al., doesn’t explicitly teach generating a hierarchical cluster of pickup locations, which, the clusters will be merged based on taking the largest real distance between any of the pickup location in each of the two clusters. Brownell et al., also, doesn’t explicitly teach matching delivery drivers to new routes using a max bipartite graph, which, the edges will be weighted based on a random base score by determining the number of offers the driver has made in the past week and the distance of the driver to the pickup location, where the offers in the past week that are not accepted are counted double.
Ananthanarayanan (US 9,569,745). Ananthanarayanan teaches a system that can determine high density pickup areas within a geographic region. Once the system identifies a number of pickup areas the system will break the geographic areas into regional clusters. Ananthanarayanan, further, teaches that regional clusters can be created, which, a service provider is able to plan routes and secure carrier capacity for the regional cluster(s). Ananthanarayanan, also, teaches that a set maximum or minimum pickup locations that are within a regional cluster can be assigned with a set of routes. The system can compare the current route of the delivery vehicle to a new route, which, the system can alter the delivery vehicle to the new route in order to fulfill the pickup of the order shipment(s). Ananthanarayanan, further, teaches that orders and/or new orders can be shifted between various routes, which a whole new set of routes for all the pickups in the regional cluster can be developed and then provided to the corresponding carrier(s). However, Ananthanarayanan, doesn’t explicitly teach generating a hierarchical cluster of pickup locations, which, the clusters will be merged based on taking the largest real distance between any of the pickup location in each of the two clusters. Ananthanarayanan, also, doesn’t explicitly teach matching delivery drivers to new routes using a max bipartite graph, which, the edges will be weighted based on a random base score by determining the number of offers the driver has made in the past week and the distance of the driver to the pickup location, where the offers in the past week that are not accepted are counted double.
Santos (US 2011/0231215). Santos teaches using unary data by converting instructions and mapping instructions, which, a graph containing two nodes that correspond to resources and a set of demand instances. Santos, further, teaches that the mapping instructions is able to create a plurality of edges that extend between a node in the set of resources and demand instances. Santos, also, teaches using unary data by converting instructions and mapping instructions, which, a graph containing two nodes that correspond to resources and a set of demand instances. Santos, further, teaches that the mapping instructions is able to create a plurality of edges that extend between a node in the set of resources and demand instances, which, the system will then match the bipartite graph and the edges to a value. The mapping instructions may assign a cost to each edge in the bipartite graph based on predetermined constants that are used for the one or more edges. Santos, further, teaches that such assignment can relate to a particular employee given a job, which, a cost for the edge will be assigned to the proper employee. The edges can be associated with a matching value such a variable of “1,” and/or a variable of “0,” which, the edge variable corresponds to the demand that can satisfy the resources. However, Santos, doesn’t explicitly teach generating a hierarchical cluster of pickup locations, which, the clusters will be merged based on taking the largest real distance between any of the pickup location in each of the two clusters. Santos, also, doesn’t explicitly teach matching delivery drivers to new routes using a max bipartite graph, which, the edges will be weighted based on a random base score by determining the number of offers the driver has made in the past week and the distance of the driver to the pickup location, where the offers in the past week that are not accepted are counted double.
Sharma et al. (US 2019/0205813). Sharma et al. teaches determining service routes for vehicles based on request that include pickup and drop-off locations. The clustering engine will then cluster the locations together. The cluster engine will determine the distance of each intermediate cluster from other intermediate clusters. Sharma et al., further, teaches that the distance between the first intermediate cluster end the second intermediate cluster is measured in kilometer(s) (e.g., real distance). The clustering engine will then connect one or more intermediate clusters of the first through fifteenth intermediate clusters based on the distance being less than or equal to the distance threshold parameter. However, Sharma et al., doesn’t explicitly teach generating a hierarchical cluster of pickup locations, which, the clusters will be merged based on taking the largest real distance between any of the pickup location in each of the two clusters. Sharma et al., also, doesn’t explicitly teach matching delivery drivers to new routes using a max bipartite graph, which, the edges will be weighted based on a random base score by determining the number of offers the driver has made in the past week and the distance of the driver to the pickup location, where the offers in the past week that are not accepted are counted double.
“Cluster merging and splitting in hierarchical clustering algorithms,” by Chris Ding and Xiaofeng He, NERSC Division, Lawrence Berkely National Laboratory, December 12, 2002, (hereinafter Ding). Ding teaches an agglomerative approach for building larger clusters by merging two smaller clusters. Ding, further, teaches that the agglomerative clusters are built based on using distance amongst the various linkage points, which, the agglomerative clusters are built based on using distance amongst the various linkage points. Ding, further, teaches using the farthest distance among the points (i.e., pickup points) to create the clusters. However, Ding, doesn’t explicitly teach using the largest real distance between the any of the pickup distances. Ding, also, seems to teach away from applicant’s limitations as the reference provides that the farthest distance method is not the best method instead Ding considers using MinMax linkage, which, the inverse of similarities thus teaching using dissimilarities between the distance. Ding, also, doesn’t explicitly teach matching delivery drivers to new routes using a max bipartite graph, which, the edges will be weighted based on a random base score by determining the number of offers the driver has made in the past week and the distance of the driver to the pickup location, where the offers in the past week that are not accepted are counted double.
“Ship Route Extraction and Clustering Analysis Based on Automatic Identification System Data,” by Sainan Wang, Suixiang Gao, and Wenguo Yang, Eighth International Conference on Intelligent Control and Information Processing, November 3-5, 2017, (hereinafter Wang). Wang teaches determining shipping routes for cargo ships. The system will use an agglomerative clustering algorithm to determine the shipping clustering problem, which, the system will take into account distance between the shipping routes between the ports (i.e., pick-up locations) and various clusters. However, Wing, doesn’t explicitly teach taking the largest real distance between the any of the two pickup locations rather the dissimilarity between the two distance points. Wang, also, doesn’t explicitly teach matching delivery drivers to new routes using a max bipartite graph, which, the edges will be weighted based on a random base score by determining the number of offers the driver has made in the past week and the distance of the driver to the pickup location, where the offers in the past week that are not accepted are counted double.
“A Scalable Last-Mile Delivery Service: From Simulation to Scaled Experiment,” by Logan Beaver, Behadad Chalaki, Heeseung Bang, Andreas A Malikopoulos, September 2021, (hereinafter Scale). Scale teaches using a hierarchical clustering algorithm to solve the assignment of vehicles to packages. The complete linkage clustering will yield the optimal solution to the problem by generating an approximately optimal assignment of vehicles to packages for every case simultaneously by ensuring that the maximum distance between any two packages in the same cluster is minimized. Scale, also, doesn’t explicitly teach matching delivery drivers to new routes using a max bipartite graph, which, the edges will be weighted based on a random base score by determining the number of offers the driver has made in the past week and the distance of the driver to the pickup location, where the offers in the past week that are not accepted are counted double. Examiner, respectfully, notes that the prior art date fails to predate applicant’s priority date.
Shen (CN 113516293A). Shen teaches using algorithm to determine clusters for storage locations using real distance. Shen, further, teaches picking a distance and location dispersion correspond to the population, which, the algorithm will use a neighborhood search and generate a new population of locations. Shen, further, teaches using the shortest picking distance between the two storage locations. However, Shen, doesn’t explicitly teach generating a hierarchical cluster of pickup locations, which, the clusters will be merged based on taking the largest real distance between any of the pickup location in each of the two clusters. Examiner, respectfully, notes that the prior art date fails to predate applicant’s priority date. Shen, also, doesn’t explicitly teach matching delivery drivers to new routes using a max bipartite graph, which, the edges will be weighted based on a random base score by determining the number of offers the driver has made in the past week and the distance of the driver to the pickup location, where the offers in the past week that are not accepted are counted double.
Lin (CN 111126799 A). Lin teaches generating a bipartite graph based on shared multiplication and division techniques. The system will collect ride sharing request initiated by passengers in a set area over a period of time and set of empty taxi seats in the area. Lin, further, teaches taking into account unaccepted requests, which, will be added to the unmatched set until the request are accepted or no taxi can meet the request constraints. Lin, also, teaches mapping the request to the corresponding taxi, which, will then be converted into a bipartite graph with two subsets and edges. The edges consist of the optimal matching set and for each match in the set represents a new request accepted by the corresponding taxi. Lin, further, teaches a multiplier that will take into account request that have been matched and unmatched and then determine various points along the graph to match vehicles to those request. However, Lin, doesn’t explicitly teach doesn’t explicitly teach generating a hierarchical cluster of pickup locations, which, the clusters will be merged based on taking the largest real distance between any of the pickup location in each of the two clusters. Lin, also, doesn’t explicitly teach matching delivery drivers to new routes using a max bipartite graph, which, the edges will be weighted based on a random base score by determining the number of offers the driver has made in the past week and the distance of the driver to the pickup location, where the offers in the past week that are not accepted are counted double. Examiner, respectfully, notes that the prior art date fails to predate applicant’s priority date.
Zhang (CN 110648096 A). Zhang teaches building a graph model based on determining a relationship between each entity and a relationship attribute. The system will generate a weighted bipartite graph by weighting the sum of all edges of the graph and matching each driver with each distribution line, wherein the nodes in the first part of the weighted bipartite graph are all distribution line nodes. Zhang, further, teaches taking into account the number of times a delivery person has provided certain task to recipients based order information in order to schedule from the map database an optimized distribution route. However, Zhang, doesn’t explicitly teach generating a hierarchical cluster of pickup locations, which, the clusters will be merged based on taking the largest real distance between any of the pickup location in each of the two clusters. Zhang, also, doesn’t explicitly teach matching delivery drivers to new routes using a max bipartite graph, which, the edges will be weighted based on a random base score by determining the number of offers the driver has made in the past week and the distance of the driver to the pickup location, where the offers in the past week that are not accepted are counted double. Examiner, respectfully, notes that the prior art date fails to predate applicant’s priority date.

	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN A HEFLIN whose telephone number is (571)272-3524. The examiner can normally be reached 7:30 - 5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Zimmerman can be reached on (571) 272-4602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/B.A.H./Examiner, Art Unit 3628                                                                                                                                                                                                        
/JEFF ZIMMERMAN/Supervisory Patent Examiner, Art Unit 3628